Citation Nr: 1752155	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-02 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to November 14, 2006 for grants of service connection for bilateral hearing loss, tinnitus, and pseudofolliculitis barbae and folliculitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1987 to May 1991. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was afforded a personal hearing in July 2017 in Washington, DC before the undersigned Veterans Law Judge.  The transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

1. No claim for service connection for bilateral hearing loss, tinnitus, and pseudofolliculitis barbae and folliculitis (also claimed as skin irritation) was received prior to June 19, 2000. 

2. The June 4, 2001 rating decision denied all three issues on this appeal.  The Veteran did not appeal.

3. The Veteran filed a claim to reopen the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and pseudofolliculitis barbae and folliculitis (also claimed as skin irritation) in November 14, 2006.  

4. Following an informal hearing with a Decision Review Officer (DRO) at the RO, it was agreed that service connection would be granted for all three claimed disorders with an effective date of the day following the Veteran's separation from service.  Evidence used was the same that was on file at the time of the prior denial.

5. Although it is indicated that the grant of service connection effective November 14, 2006 was not on the basis of clear and unmistakable error, that had to be the basis of the grant as no new and material evidence was submitted and evidence previously on file was used to make the grant.


CONCLUSIONS OF LAW

1. The June 2001 rating decision on entitlement to service connection for bilateral hearing loss, tinnitus, and pseudofolliculitis barbae and folliculitis (also claimed as skin irritation) was final, but was overturned by the DRO on what had to be a determination that the earlier action was made based on clear and unmistakable errors.  38 U.S.C. §§ 7105(a), (b)(1), (c) (2012); Bouton v. Peake, 23 Vet. App. 70 (2008). 

2. The criteria for an effective date of June 19, 2000, but no earlier, for grants of service connection for bilateral hearing loss, tinnitus, and pseudofolliculitis barbae and folliculitis (also claimed as skin irritation) are met.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017); Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

Here, the Board is essentially granting in full the benefit sought on appeal to the extent allowed by law.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2016).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Effective Date

The Veteran seeks an effective date of May 25, 1991, one day after separation, for entitlement of service connection for bilateral hearing loss, tinnitus, and pseudofolliculitis barbae and folliculitis.  

In general, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later, unless otherwise provided.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit. 

In particular, for a direct service connection claim, the effective date is the day after separation from service or the date entitlement arose, if the claim is received within one year of separation from service, otherwise the general rule applies.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

If there is a prior final RO or Board denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332 (1995).  A claimant cannot file a new claim seeking an earlier effective date for an award where the decision that assigned the effective date has already become final.  Such would be a "freestanding" effective date claim and these types of claims are not allowed. Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The only way to overcome the finality of a decision is to request revision of the decision based on clear and unmistakable error (CUE).  Id.

Appellate review of an RO's rating decision is initiated by the filing of a Notice of Disagreement (NOD) by the claimant.  If the NOD is not filed within one year from the date of the mailing of the notice of the rating decision, then the underlying decision "shall become final and the claim will not thereafter be reopened or allowed," except as otherwise provided in applicable statutes and regulations.  38 U.S.C.A. §§ 7105(a), (b)(1), (c).

In a CUE claim, no new evidence is presented.  It is the claimant's burden to show that in the prior decision, an administrative error occurred that failed to apply the correct statutory and regulatory provisions to the correct and relevant facts.  If the claimant successfully shows CUE in the prior decision, that decision is reversed, and the effective date will be as if the claim had been granted at the time of the denial.

To warrant revision of decision on the grounds of CUE, there must have been an error which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  That is "but for" the alleged error, the outcome would have been "manifestly different," a conclusion to which "reasonable minds could not differ." 

A determination that a prior decision involved CUE involves all of the following: 

(1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, see Fugo v. Brown, 6 Vet. App. 40 (1993); 

(2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and 

(3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

Bouton v. Peake, 23 Vet. App. 70 (2008).

Here, the Veteran's claims file reveals that he filed the initial claim for service connection for the disabilities at issue on this appeal for the first time on June 19, 2000.  Indeed, the Veteran indicated that he had not filed any claim with VA in the June 2000 VA Form 21-526 Veteran's Application for Compensation or Pension.  The Veteran's military personnel records show that the Veteran was discharged from service on May 24, 1991.  

Since the initial claim was not filed within one year from separation, the regulation for an effective date for direct service connection does not apply.  As the Veteran stated in the July 2017 hearing and as memorialized in writing on file, a Decision Review Officer (DRO) told the Veteran during the August 2008 informal conference that he was entitled to an effective date of May 25, 1991.  See July 2017 hearing transcript; August 2008 Decision Review Officer conference report.  However, such assignment of an effective date is not warranted under the law, and thus, the statement by the DRO has no legal significance.  Hence, for the foregoing reasons, the general rule for an effective date applies to the Veteran's situation.  38 C.R.F. § 3.400(b)(2)(i) (2017).

The June 2001 rating decision denied the Veteran's claims filed in June 2000, and the rating decision was mailed on June 14, 2001.  The Veteran's claims file indicate that he did not file a notice of disagreement to initiate an appeal of the June 2001 rating decision within one year since June 14, 2001.  Therefore, the June 2001 rating decision became final, and it is the prior final decision by the RO.  Hence, it follows that the effective date for the issues on this appeal cannot be earlier than a subsequent claim to reopen unless the finality of the June 2001 rating decision is overcome due to clear and unmistakable error.  

The Board finds that in August 2008, following a hearing conference with the DRO, it was indicated that the agreed upon action was to grant service connection for the three disorders effective the day following separation from service.  The evidence used was the same evidence that was no file at the time of the June 2001 rating action.  While in a subsequent rating, it was indicated that the grant was not on the basis of error, the determination by the DRO to grant service connection and assign an earlier effective date based on the evidence used means that the June 2001 rating decision was based on clear and unmistakable error in regards to all the issues on this appeal.  

In view of the DRO's finding, which had to be based on CUE in the earlier action, as no new and material evidence was received, an effective date of June 19, 2000, but no earlier is warranted for the grant of service connection.  As noted, on the form file in June 2000, no earlier claim had been filed, and the Board has not been able to locate one.  Treatment of the skin disorder in 1992 did not constitute a claim for benefits, and does not provide a basis to assign a date earlier than June 19, 2000.

ORDER

Entitlement to an effective date of June 19, 2000, but no earlier, for service connection for bilateral hearing loss, tinnitus, and pseudofolliculitis barbae and folliculitis is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


